Exhibit 10.10

 

Amendment Number 1 to
NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AMENDMENT, is made effective as of November 1, 2005, between Foundation
Coal Holdings, Inc. (the “Company”) and                       (the
“Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company executed a Nonqualified Stock Option Agreement with the
Participant dated August 10, 2004 (the “Option Agreement”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has considered the Performance Targets contained in the Option
Agreement; and

 

WHEREAS, the Committee established an ad hoc subcommittee of the Board of
Directors to review the Actual Cost Per Ton and Target Cost Per Ton Performance
Target and to make a recommendation to the Committee; and

 

WHEREAS, after consultation with the ad hoc subcommittee, management presented
to the Committee an alternative to the cost per ton related Performance Target
and proposed an “EBITDA/Revenue” Margin;

 

WHEREAS, the Committee has reviewed the information presented and has determined
that it would be in the best interests of the Company and its Stockholders to
amend the Employment Agreement to replace the “cost per ton” Performance Target
with an “EBITDA/Revenue Margin” Performance Target; and

 

WHEREAS, the Chief Executive Officer or any other officer of this Company, and
any other individual whom any of the officers referenced above shall designate,
be, and each of them hereby is, authorized to take any and all such actions as
are necessary or appropriate to give effect to the desires of the Committee.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

Section 1(b) shall be replaced with the following paragraph:

 

(b)                                 Actual EBITDA/Revenue Margin:  In respect of
a fiscal year, the Actual EBITDA divided by the Revenue as reported in the
December 31st audited statement of Consolidation Operations and Comprehensive
Income (Loss) multiplied by 100 to result in a percentage.

 

1

--------------------------------------------------------------------------------


 

Sections 1 (n), (o) and (r) shall be replaced with the following paragraphs:

 

(n)                                 Performance Actual:  Each of the Actual Free
Cash Flow, the Actual EBITDA/Revenue Margin, Actual EBITDA and Actual
Production.

 

(o)                                 Performance Target:  Each of the Target Free
Cash Flow, the Target EBITDA/Revenue Margin, Target EBITDA and Target
Production.

 

(r)                                    Target EBITDA/Revenue Margin:  20% with
respect of 2004 through 2008; provided that the Board may make such equitable
adjustments to Margin as it reasonably deems to be appropriate in order to
achieve the intention of this Agreement after giving effect to significant
events including , without limitation, acquisitions, dispositions, mergers, or
similar transactions.

 

The following phrase:

“(or in the case of Actual Cost Per Ton, equals or is less than)” shall be
deleted from Section 3(b)(ii) and (iii) and Section 4(a)(iv).

 

Exhibit A shall be deleted in its entirety.

 

Except as otherwise noted in this Amendment Number 1, all other terms and
conditions of the Option Agreement remain as originally written.  In the event
of any inconsistency between the terms of this Amendment Number 1 and the terms
of the Option Agreement, the terms of this Amendment Number 1 shall be
controlling.

 

IN WITNESS WHEREOF, this Amendment has been executed this 1st day of
November 2005 and delivered by the parties hereto.

 

 

 

Foundation Coal Holdings, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Participant)

 

2

--------------------------------------------------------------------------------